
	
		II
		110th CONGRESS
		1st Session
		S. 685
		IN THE SENATE OF THE UNITED STATES
		
			February 26, 2007
			Mr. Feingold (for
			 himself and Mr. Graham) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish an expedited procedure for congressional
		  consideration of health care reform legislation.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Reform Health Care Now
			 Act.
		2.Senate
			 consideration of health care reform legislation
			(a)Introduction
				(1)In
			 generalNot later than 30 calendar days after the commencement of
			 the session of Congress that follows the date of enactment of this Act, the
			 chair of the Senate Committee on Health, Education, Labor, and Pensions, the
			 Chair of the Senate Committee on Finance, the Majority Leader of the Senate,
			 and the Minority Leader of the Senate shall each introduce a bill to provide a
			 significant increase in access to health care coverage for the people of the
			 United States.
				(2)Minority
			 partyThese bills may be introduced by request and only 1
			 qualified bill may be introduced by each individual referred to in paragraph
			 (1) within a Congress. If either committee chair fails to introduce the bill
			 within the 30-day period, the ranking minority party member of the respective
			 committee may instead introduce a bill that will qualify for the expedited
			 procedure provided in this section.
				(3)Qualified
			 bill
					(A)In
			 generalIn order to qualify as a qualified bill—
						(i)the
			 title of the bill shall be To reform the health care system of the
			 United States and to provide insurance coverage for Americans.;
						(ii)the bill shall
			 reach the goal of providing health care coverage to 95 percent of Americans
			 within 10 years; and
						(iii)the bill shall
			 be deficit neutral.
						(B)DeterminationWhether
			 or not a bill meets the criteria in subparagraph (A) shall be determined by the
			 Chair of the Senate Budget Committee, relying on estimates of the Congressional
			 Budget Office, subject to the final approval of the Senate.
					(b)Referral
				(1)Committee
			 billsUpon introduction, the bill authored by the Chair of the
			 Senate Committee on Finance shall be referred to that Committee and the bill
			 introduced by the Chair of the Senate Committee on Health, Education, Labor,
			 and Pensions shall be referred to that committee. If either committee has not
			 reported the bill referred to it (or another qualified bill) by the end of a 60
			 calendar-day period beginning on the date of referral, the committee is, as of
			 that date, automatically discharged from further consideration of the bill, and
			 the bill is placed directly on the chamber’s legislative calendar. In
			 calculating the 60-day period, adjournments for more than 3 days are not
			 counted.
				(2)Leader
			 billsThe bills introduced by the Senate Majority Leader and the
			 Senate Minority Leader shall, on introduction, be placed directly on the Senate
			 Calendar of Business.
				(c)Motion to
			 proceed
				(1)In
			 generalOn or after the third day following the committee report
			 or discharge or upon a bill being placed on the calendar under subsection
			 (b)(2), it shall be in order for any Member, after consultation with the
			 Majority Leader, to move to proceed to the consideration of any qualified bill.
			 Notice shall first be given before proceeding. This motion to proceed to the
			 consideration of a bill can be offered by a Member only on the day after the
			 calendar day on which the Member announces the Member’s intention to offer
			 it.
				(2)ConsiderationThe
			 motion to proceed to a given qualified bill can be made even if a motion to the
			 same effect has previously been rejected. No more than 3 such motions may be
			 made, however, in any 1 congressional session.
				(3)Privileged and
			 nondebatableThe motion to proceed is privileged, and all points
			 of order against the motion to proceed to consideration and its consideration
			 are waived. The motion is not debatable, is not amendable, and is not subject
			 to a motion to postpone.
				(4)No other
			 business or reconsiderationThe motion is not subject to a motion
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion to proceed is agreed to or disagreed to is not in
			 order.
				(d)Consideration
			 of qualified bill
				(1)In
			 generalIf the motion to proceed is adopted, the chamber shall
			 immediately proceed to the consideration of a qualified bill without
			 intervening motion, order, or other business, and the bill remains the
			 unfinished business of the Senate until disposed of. A motion to limit debate
			 is in order and is not debatable.
				(2)Only
			 businessThe qualified bill is not subject to a motion to
			 postpone or a motion to proceed to the consideration of other business before
			 the bill is disposed of.
				(3)Relevant
			 amendmentsOnly relevant amendments may be offered to the
			 bill.
				3.House
			 consideration of health care reform legislation
			(a)Introduction
				(1)In
			 generalNot later than 30 calendar days after the commencement of
			 the session of Congress that follows the date of enactment of this Act, the
			 chair of the House Committee on Energy and Commerce, the chair of the House
			 Committee on Ways and Means, the Majority Leader of the House, and the Minority
			 Leader of the House shall each introduce a bill to provide a significant
			 increase in access to health care coverage for the people of the United
			 States.
				(2)Minority
			 partyThese bills may be introduced by request and only 1
			 qualified bill may be introduced by each individual referred to in paragraph
			 (1) within a Congress. If either committee chair fails to introduce the bill
			 within the 30-day period, the ranking minority party member of the respective
			 committee may, within the following 30 days, instead introduce a bill that will
			 qualify for the expedited procedure provided in this section.
				(3)Qualified
			 bill
					(A)In
			 generalTo qualify for the expedited procedure under this section
			 as a qualified bill, the bill shall—
						(i)reach the goal of
			 providing healthcare coverage to 95 percent of Americans within 10 years;
			 and
						(ii)be
			 deficit neutral.
						(B)DeterminationWhether
			 or not a bill meets the criteria in subparagraph (A) shall be determined by the
			 Speaker’s ruling on a point of order based on a Congressional Budget Office
			 estimate of the bill.
					(b)Referral
				(1)Committee
			 billsUpon introduction, the bill authored by the Chair of the
			 House Committee on Energy and Commerce shall be referred to that committee and
			 the bill introduced by the Chair of the House Committee on Ways and Means shall
			 be referred to that committee. If either committee has not reported the bill
			 referred to it (or another qualified bill) by the end of 60 days of
			 consideration beginning on the date of referral, the committee shall be
			 automatically discharged from further consideration of the bill, and the bill
			 shall be placed directly on the Calendar of the Whole House on the State of the
			 Union. In calculating the 60-day period, adjournments for more than 3 days are
			 not counted.
				(2)Leader
			 billsThe bills introduced by the House Majority Leader and House
			 Minority Leader will, on introduction, be placed directly on the Calendar of
			 the Whole House on the State of the Union.
				(c)Motion to
			 proceed
				(1)In
			 generalOn or after the third day following the committee report
			 or discharge or upon a bill being placed on the calendar under subsection
			 (b)(2), it shall be in order for any Member, after consultation with the
			 Majority Leader, to move to proceed to the consideration of any qualified bill.
			 Notice must first be given before proceeding. This motion to proceed to the
			 consideration of a bill can be offered by a Member only on the day after the
			 calendar day on which the Member announces the Member’s intention to offer
			 it.
				(2)ConsiderationThe
			 motion to proceed to a given qualified bill can be made even if a motion to the
			 same effect has previously been rejected. No more than 3 such motions may be
			 made, however, in any 1 congressional session.
				(3)Privileged and
			 nondebatableThe motion to proceed is privileged, and all points
			 of order against the motion to proceed to consideration and its consideration
			 are waived. The motion is not debatable, is not amendable, and is not subject
			 to a motion to postpone.
				(4)No other
			 business or reconsiderationThe motion is not subject to a motion
			 to proceed to the consideration of other business. A motion to reconsider the
			 vote by which the motion to proceed is agreed to or disagreed to is not in
			 order.
				(d)Consideration
			 of a qualified bill
				(1)In
			 generalIf the motion to proceed is adopted, the chamber will
			 immediately proceed to the consideration of a qualified bill without
			 intervening motion, order, or other business, and the bill remains the
			 unfinished business of the House until disposed of.
				(2)Committee of
			 the wholeThe bill will be considered in the Committee of the
			 Whole under the 5-minute rule, and the bill shall be considered as read and
			 open for amendment at any time.
				(3)Limit
			 debateA motion to further limit debate is in order and is not
			 debatable.
				(4)Relevant
			 amendmentsOnly relevant amendments may be offered to the
			 bill.
				
